DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howes U.S. Patent Application Publication No. 2015/0036851 A1.
             Regarding claims 1 and 13, Howes discloses a method and apparatus for supporting the use of a hearing aid (Fig. 1), the method comprising: providing a hearing aid including a signal processing device (paragraph 0021, “The signal processing circuitry 100 may be implemented in a variety of different ways, such as with an integrated digital signal processor 140.”) for generating an output signal (from output transducer 160) as a function of an input signal (from input transducer 110) and suppressing noise contained in the input signal by using a digital filter (paragraph 0020, 100-signal processing circuitry including: 120-filtering and amplifying module, 130-gain control module and 135-noise reduction module, “The noise reduction module 135 performs functions such as suppression of ambient background noise and feedback cancellation.”); storing (142-memory for storing code and data) first configuration for the digital filter in the signal processing device, resulting in the digital filter having a first filtering effect (paragraph 0029, “device may operate with an initial parameter configuration. For example, a hearing aid device may be configured with an initial factory setting that provides a minimum of sound amplification and maximum noise reduction,”. The initial filter setting maybe a maximum as set by the instruction of the processor and stored in the memory for the processor such as the main memory (404), static memory (406) or mass storage (416); storing a second configuration for the digital filter in the signal processing device, resulting in the digital filter having a second, reduced filtering effect (paragraph 0024, “The controller of the hearing aid may be configured to transition between the group of signal processing parameters in response to receiving a specific command from a remote device via a communication interface, or in response to receiving time date from the remote device via the communication interface. For example, the specific command may indicate that the wearer of the hearing aid has entered a noisy environment (e.g., a loud restaurant) and a signal processing parameter with a higher level of noise reduction should be implemented by the controller.” Therefore, when the initial filter setting is at maximum as previously explained, the final setting will reduce the effect to meet the optimum parameters for the device user.); storing a triggerable, time-controlled adaptation process in the signal processing device; specifying the first configuration for the digital filter as a starting configuration; and executing the adaptation process after being triggered by the signal processing device, thereby transferring the configuration of the digital filter from the first configuration to the second configuration (paragraph 0014, “a user may launch a mobile application on a remote device that is configured to communicate with a hearing aid device of the user. Upon establishing a communication session with the hearing aid device, the application may receive and store information from the hearing aid device such as the initial starting point settings, final user settings, and a time frame for adaptation configured by the hearing professional. The mobile application may utilize the information to setup automatic gradual changes to the hearing aid to move from starting to final user settings over that desired time frame. In an example, the mobile application may have advantages over the hearing aid, including the presence of a real time clock to make these adjustments over defined period of time unique to the individual.).
             Regarding claim 2, Howes further discloses specifying the starting configuration by the manufacturer (paragraph 0029, “a device may operate with an initial parameter configuration. For example, a hearing aid device may be configured with an initial factory setting that provides a minimum of sound amplification and maximum noise reduction”)
             Regarding claim 3, Howes further discloses carrying out a fitting session with the starting configuration, and adapting the hearing aid to individual needs of a hearing aid wearer during the fitting session (paragraph 0029, “a device may operate with an initial parameter configuration… a hearing professional may establish a set of initial parameters based on one or more tests performed on a specific patient that will be fitted with the device.”)
             Regarding claim 4, Howes further discloses carrying out a fitting session with the starting configuration, and adapting an amplifier function of the signal processing device to individual needs of a hearing aid wearer during the fitting session (paragraph 0011, “hearing aid fitting software may allow a hearing professional the ability to configure the desired final hearing aid settings for the patient and an initial starting point for any variety of settings (gain, compression, noise management, and any other setting a hearing professional might manipulate). The professional can also set a time frame for adaptation to occur across. The individualized settings and the time frame for adaptation may all be configured in the hearing aid firmware and read out by a specific mobile application. The mobile application may be installed on a remote mobile device, such as a smart phone or other wireless remote control device, and communicate with the hearing aid firmware via a wireless connection.”)
             Regarding claims 5 and 6, Howes further discloses comprises triggering the adaptation process at an end of the fitting session (paragraph 0011, “Generally, hearing aid fitting software may allow a hearing professional the ability to configure the desired final hearing aid settings for the patient and an initial starting point for any variety of settings (gain, compression, noise management, and any other setting a hearing professional might manipulate).” Therefore, the start of the adaptation period will start after the fitting is completed and when the user begins use of the hearing device.)
             Regarding claim 7, Howes further discloses triggering the adaptation process after a specified wearing period of the hearing aid (paragraph 0014, “a user may launch a mobile application on a remote device that is configured to communicate with a hearing aid device of the user. Upon establishing a communication session with the hearing aid device, the application may receive and store information from the hearing aid device such as the initial starting point settings, final user settings, and a time frame for adaptation configured by the hearing professional. The mobile application may utilize the information to setup automatic gradual changes to the hearing aid to move from starting to final user settings over that desired time frame.”)
              Regarding claim 10, Howes further discloses limiting the reduced filtering effect of the digital filter in the second configuration to a specified frequency range (paragraph 0020, “The signal processing modules 120, 130, and 135 may represent specific code executed by the controller or may represent additional hardware components. The filtering and amplifying module 120 amplifies the input signal in a frequency specific manner as defined by one or more signal processing parameters specified by the controller. As described above, the patient's hearing deficit is compensated by selectively amplifying those frequencies at which the patient has a below normal hearing threshold. Other signal processing functions may also be performed in particular embodiments.”).
             Regarding claim 11, Howes further discloses adapting the second configuration in a fitting session by specifying an individual frequency range, for limiting the reduced filtering effect to the individual frequency range (paragraph 0020, “The signal processing modules 120, 130, and 135 may represent specific code executed by the controller or may represent additional hardware components. The filtering and amplifying module 120 amplifies the input signal in a frequency specific manner as defined by one or more signal processing parameters specified by the controller. As described above, the patient's hearing deficit is compensated by selectively amplifying those frequencies at which the patient has a below normal hearing threshold. Other signal processing functions may also be performed in particular embodiments.”).
             Regarding claim 12, Howes further discloses specifying the individual frequency range as a frequency range being covered by a hearing deficit of a hearing aid wearer (paragraph 0020, “The signal processing modules 120, 130, and 135 may represent specific code executed by the controller or may represent additional hardware components. The filtering and amplifying module 120 amplifies the input signal in a frequency specific manner as defined by one or more signal processing parameters specified by the controller. As described above, the patient's hearing deficit is compensated by selectively amplifying those frequencies at which the patient has a below normal hearing threshold. Other signal processing functions may also be performed in particular embodiments.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Howes in view of Janssen German Patent No. DE 600 06 255 T2.
             Regarding claims 8 and 9, Howes discloses setting an adaptation time as determined by the fitting audiologist/hearing care professional. Howes does not expressly disclose extending the adaptation process over more than two days or two weeks. In a related field of endeavor, Janssen discloses an adaptation process in which the time required from the initial setting to the final setting is the period of getting used to which can be, for example, several weeks (translation page 2, lines 42-44). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to extend the fitting process time period to suit the specific needs of the hearing device user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        5 November 2022